Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see P11-18, filed 2/5/2021 have been fully considered and they are persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

//Begin Amendment
In the Title:
	Replace the title with “Constraining Placement of Replica Segment Pairs Among Device Pairs Based on Coding Segment Count”.

End of Amendment//

Allowable Subject Matter
Claims 1-3, 6-8, 11-15 and 19-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest, in combination with the other recited features,
storing the first number of data segments, the first number of replication data segments, and the second number of coding segments into a plurality of storage devices, the storing comprising:
each data segment of the data segments being stored on a different storage device of the plurality of storage devices than each corresponding replication data segment of the replication data segments,
setting a limit on a quantity of pairs stored in any two storage devices of the plurality of storage devices, wherein the limit is set equal to not being greater than the second number of coding segments,
each pair of the pairs comprising a data segment of the data segments and a corresponding replication data segment of the replication data segments, and
enforcing that the quantity of pairs stored in any two storage devices of the plurality of storage devices does not exceed the limit.
By “any two storage devices”, it is considered that each and every pair of storage devices must not violate the limit on the number of replica pairs.
The prior art of record clearly discloses n-k erasure coding and replication individually.
Huang US 2008/0222480 discloses providing data reliability via the use of ERC codes. By providing n segments of which k are parity segments, the loss of up to k segments is tolerable and may be recovered from the remaining n-k segments stored in non-failed disks [0003].

The first approach imposes access overhead in the event of a failure and increases storage capacity required, while the second approach does not increase access overhead in the event of a failure, but greatly increases storage capacity required.
However, Huang is silent to limiting the number of replica pairs stored in any pair of storage devices.
	Dhoolam discloses a process for minimizing the impact of correlated failures by placing replica pairs among servers such that the number of replica pairs stored between any pair of servers is minimized. This produces a distribution of replicas which minimizes the number of replicas lost. Hence, Dhoolam discloses a limit on the number of replica pairs stored in any pair of storage devices, where the limit is equal to the current lowest number of pairs. Once the number is equal in all devices, the limit is necessarily incremented to accommodate the next replica pair.
By “keeping server pair counts low” [C13, L22-33], data availability is improved because in the worst case, fewer replica pairs will be lost in the event of a correlated failure.

However, Dhoolam is silent to specifically setting a limit on a quantity of pairs stored in any two storage devices of the plurality of storage devices, wherein the limit is set equal to not being greater than the second number of coding segments. The limit set by Dhoolam is not specifically the same as the claimed limit, the second number of coding segments, which only appears when an n-k scheme is used. Dhoolam does not specifically account for the use of ERC or n-k schemes in combination with the expressly discussed replication schemes.
minimizing the replica pair count per server pair” to cause fewer replica pairs to be lost in the event of a correlated failure. Hence, Dhoolam cannot be considered to teach a limit on the number of replica pairs in any two storage devices where the limit is set and enforced based on the second number of coding segments.

At best, the n-k scheme may be considered to implicitly teach a limit k on the number of unique data segments that may be lost before data loss. The same rule applies to the replicated n-k scheme claimed – the difference is that each replica must also be lost before counting against the limit k. 

The prior art generally provides limited disclosure regarding systems combining ERC and replication. Kannan broadly discloses a system employing both schemes [0094], but fails to disclose any specific details as to the placement of the segments, or any placement rules specific to the combined approach.

	Hence, the cited prior art of record does not appear to teach or suggest at least setting and enforcing a limit on the number of replica pairs stored in any storage device pair, where the limit is equal to the number of coding segments k.
	Accordingly, claim 1 is allowed. Claims 2-3, 6-8, 11-15, and 19-27 recite similar subject matter and are allowed on similar grounds.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136